Citation Nr: 0709939	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss disability.

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, and if so whether the reopened claim should be 
granted.

Entitlement to service connection for a right ankle 
disability.

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2006, jurisdiction over the 
claims folder was transferred to the RO in Columbia, South 
Carolina.

In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for a right 
ankle disability is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for right ear hearing loss disability and tinnitus 
were denied in a February 2003 rating decision.

2.  The evidence received since the February 2003 decision 
denying service connection for hearing disability in the 
right ear is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.
3.  The evidence received since the previous denial of 
service connection for tinnitus includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.
 
4.  The veteran has tinnitus that is etiologically related to 
service.

5.  Hearing loss disability in the left ear is manifested by 
no more than Level I hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for a right ear hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Tinnitus was incurred in active duty service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for a compensable rating for hearing loss in 
the left ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2006).  
 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes the evidence currently of record is 
sufficient to substantiate the veteran's claim to reopen his 
claim for service connection for tinnitus and to substantiate 
his entitlement to service connection for tinnitus.  In 
addition, the record reflects that through a letter mailed in 
May 2006, the veteran was provided the required notice with 
respect to the disability-rating and effective-date elements 
of this service connection claim.  Therefore, no further 
development with respect to these matters is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2006).  

With respect to the other claims decided herein, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that he should submit any pertinent evidence in his 
possession, by letter mailed in April 2005, prior to its 
initial adjudication of the claims.  This letter also 
informed him that the prior denial of service connection was 
based on the RO's determination that he did not have 
sufficient hearing impairment in his right ear to constitute 
a disability for VA compensation purposes and that he should 
submit or identify evidence showing that he does.  He was 
also provided appropriate notice concerning the effective-
date and disability-evaluation elements of his claims in a 
letter mailed in May 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2006).

Analysis

Service connection for a right ear hearing loss disability 
and tinnitus was denied in a February 2003 rating decision.  
Although the veteran initiated an appeal, the appeal was 
never perfected and the February 2003 decision became final.  
The evidence of record at that time included service medical 
records showing no pertinent diagnosis and showing that his 
ears were found to be normal on the separation examination.  
Also of record at the time of the initial denial were two 
private audiograms and a November 2002 VA audiological 
examination as well as a February 2003 VA medical opinion.  
The RO denied the veteran's right ear hearing loss claim on 
the basis that he did not manifest hearing loss to the degree 
required to constitute a disability for VA compensation 
purposes.  The claim for service connection for tinnitus 
based on the RO's determination that the veteran's tinnitus 
was not related to service.  

The veteran's claims to reopen were received in April 2005.  
He was afforded a VA audiological examination in May 2005 at 
which time pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
15
25
LEFT
10
20
20
50
45

Word recognition scores were not reported as they were 
considered unacceptable for rating purposes.  With respect to 
tinnitus, the veteran reported that it had become constant 
several years prior.  The examiner found that due to the 
inconsistent historical information provided by the veteran, 
she could not render an opinion as to the etiology of his 
tinnitus without resorting to speculation.  

Also added to the record are treatment records from the 
veteran's private audiologist, including a January 2005 
audiogram.  At that time pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
25
25
LEFT
10
15
15
50
50

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 44 percent in the left ear.  
The examiner noted that the veteran's word recognition scores 
were not consistent with the reported threshold responses.  
The diagnosis was mild sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear.  With respect to tinnitus, in the January 2005 
audiological report and in a January 2005 letter to VA, the 
private examiner noted that the veteran's tinnitus was likely 
a secondary effect to his hearing loss and previous noise 
exposure.  

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for tinnitus is warranted.  In this 
regard, the Board notes that medical evidence establishing a 
nexus between the veteran's service-connected hearing loss 
and military service was not previously of record.  The 
medical evidence added to the record indicates that the 
veteran has tinnitus that is secondary to his hearing loss 
and previous noise exposure.  Therefore, it is not cumulative 
or redundant.  Moreover, the medical evidence added to the 
records suggests that the veteran's tinnitus is etiologically 
related to service.  In the Board's opinion, it is sufficient 
to raise a reasonable possibility of substantiating the 
claim.  

With respect to the veteran's right ear hearing loss, the 
Board finds that new and material evidence has not been 
submitted.  In this regard, the Board notes that none of the 
evidence added to the record shows that the veteran has right 
ear hearing loss disability for VA compensation purposes.  
Instead, it continues to show that he does not have right ear 
hearing loss disability for VA compensation purposes.  
Therefore, it is essentially cumulative in nature and does 
not raise a reasonable possibility of substantiating the 
claim.


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his tinnitus was incurred as a 
result of noise exposure during service, specifically his 
time spent on the firing range.  Service medical records 
contain no diagnosis of tinnitus and the report of 
examination for discharge in August 1988 shows that the 
veteran's ears were found to be normal upon physical 
examination.  

The post-service medical evidence of record establishes that 
the veteran was first diagnosed with tinnitus at his November 
2002 VA examination after he reported experiencing an 
intermittent head ringing noise.  Although the veteran also 
reported first noticing the ringing while in the Marine 
Corps, the Board notes that he made no complaints of tinnitus 
at his February 1998 and August 2001 private audiograms.  In 
a February 2003, the November 2002 examiner stated that 
determining the etiology of the veteran's tinnitus was 
problematic.  He stated that based on his review of the 
claims folder and the veteran's history, as well as his 
description of the tinnitus during the November 2002 
examination, it was less likely than not that his complaint 
of tinnitus was secondary to damage from noise exposure 
during service.  The examiner concluded that there was not 
enough evidence to speculate further on the etiology of the 
tinnitus or definitively link it to service.  

The Board also notes that the veteran underwent a private 
examination in January 2005.  In a contemporaneous letter, 
the veteran's otolaryngologist stated that the veteran's 
tinnitus was a secondary effect of his hearing loss and 
previous noise exposure.  He also noted that it is difficult 
to predict how the veteran's tinnitus will proceed over time.

At the veteran's most recent VA audiological examination in 
May 2005, he reported experiencing constant tinnitus and 
stated that it had begun in the mid 1980s while he was 
serving on active duty.  He stated that it began as 
intermittent but had become constant within the last several 
years.  The examiner found that due to the inconsistent 
historical information provided by the veteran it would not 
be possible to render an opinion regarding the etiology of 
the veteran's tinnitus without resorting to speculation.  

The Board notes that the record contains one opinion linking 
the veteran's tinnitus to service, one opinion against the 
claim, and the most recent VA opinion stating that it would 
be speculative to opine on the etiology of the tinnitus.  The 
Board also notes that all three opinions were rendered after 
the physicians reviewed the veteran's service medical 
records.  While the examiner at the most recent VA 
examination in May 2005 noted that the veteran had provided 
inconsistent historical information, the veteran's private 
physician had stated that it was difficult to predict how the 
veteran's tinnitus would proceed, and the Board concludes 
that the statements made by the veteran are credible.  The 
Board therefore finds that the evidence supportive of these 
claim is at least in equipoise with that against the claim 
and concludes that the veteran's tinnitus is etiologically 
related to service.  


Increased Rating for Left Ear Hearing Impairment

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating. 

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2006).  38 C.F.R. § 4.85(c) (2006).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Analysis

The veteran was granted service connection and assigned a 
noncompensable disability rating for left ear hearing loss in 
a February 2003 rating decision, effective September 24, 
2002.

In response to his claim for service connection, the veteran 
was provided a VA examination in November 2002.  Pure tone 
thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
10
10
50
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
in the left ear.

In addition, as noted above, the veteran has submitted 
private treatment records including a January 2005 
audiological examination.  Pure tone thresholds were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
25
25
LEFT
10
15
15
50
50

Speech audiometry revealed speech recognition ability of 44 
percent in the left ear and 60 percent in the right ear.  As 
discussed above, the examiner noted that the veteran's word 
recognition scores were not consistent with the reported 
threshold responses.  The diagnosis was mild sensorineural 
hearing loss in the right ear and moderate sensorineural 
hearing loss in the left ear. 

The veteran's most recent VA audiological examination was in 
May 2005.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
15
25
LEFT
10
20
20
50
45

Word recognition scores were not reported as they were 
considered unacceptable for rating purposes.  The diagnosis 
for the left ear was normal hearing through 2000 Hz and a 
moderate rising to mild sensorineural hearing loss at 3000 
Hz.

Initially, the Board notes that the veteran does not have one 
of the exceptional patterns of hearing impairment.  The 
greatest degree of hearing loss in the left ear was recorded 
at the veteran's May 2005 VA audiological examination.  In 
this regard, the Board notes that while the veteran had low 
reported word recognition scores during his January 2005 
private examination, the examiner found that the veteran's 
word recognition scores were not consistent with his reported 
threshold responses.  Similarly, the May 2005 VA examiner 
found that the veteran's word recognition scores were not 
considered acceptable for rating purposes.  The veteran also 
testified at his May 2006 hearing that he had difficulty 
during the examination distinguishing between the tones and 
his tinnitus.  The Board therefore finds that the use of the 
speech discrimination test for rating purposes is not 
appropriate.  See 38 C.F.R. § 4.85(c).  The pure tone 
threshold findings on the May 2005 examination are indicative 
of Level I hearing impairment in the left ear.  Level I 
hearing impairment in one ear with normal hearing in the 
other ear is considered noncompensably disabling.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Prior to December 6, 2002, where service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85.  Effective from 
December 6, 2002, 38 C.F.R. § 3.383 was amended to provide 
that where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent and the hearing 
impairment in the other ear is considered a disability under 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [to be 
codified as amended at 38 C.F.R. § 3.383(a)].

As noted above, the hearing impairment in the veteran's left 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected ear is not for 
consideration in evaluating the service-connected disability. 
In any event, the hearing impairment in the veteran's right 
ear is Level I.  Level I hearing in both ears is also 
considered noncompensably disabling.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Accordingly, the veteran's service-
connected left ear hearing impairment is properly evaluated 
as noncompensably disabling.


ORDER

Reopening of the claim of entitlement to service connection 
for right ear hearing loss disability is denied.

Reopening of the claim of entitlement to service connection 
for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable rating for left ear hearing loss 
is denied.


REMAND

The veteran contends that service connection is warranted for 
a right ankle disability because he has residuals of a right 
ankle injury playing basketball during active duty.  The 
evidence of record includes a January 2005 letter from the 
veteran's private physician indicating that his ankle injury 
in service has resulted in chronic difficulties and repeated 
sprains.  The Board has not found this opinion to be adequate 
for adjudication purposes because the opinion does not 
reflect that the physician reviewed the veteran's service 
medical records and other pertinent evidence before rendering 
the opinion.  Therefore, the Board has concluded the veteran 
should be afforded a VA examination to determine the nature 
and etiology of his current right ankle disability.

In addition, in July 2006 the veteran submitted private 
hospital records from February 1995 showing that he was 
treated for a right ankle injury and was found to have mild 
arthritic changes in his right ankle.  He has not waived his 
right to have this evidence initially considered by the 
originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to submit any outstanding 
evidence supportive of his claim or to 
provide the identifying information and 
any necessary authorization to enable VA 
to obtain the evidence on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and  request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
right ankle disability.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify any 
currently present right ankle disability.  
The examiner should then proffer an 
opinion as whether there is a 50 percent 
or better probability that the disability 
is etiologically related to the veteran's 
military service.  The rationale for the 
opinion must also be provided.

4.  The RO or the AMC should also 
undertake any other indicated 
development.  

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
her representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2002).    




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


